Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The previous rejection filed 6/7/2022 has been withdrawn and a new rejection has been made.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the figures of coil phase of 1st & 2nd motors, winding patterns of the 1st & 2nd motors, mechanical locking mechanism that locks the 1st & 2nd member, the 1st, 2nd and 3rd permanent magnet motors must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7-9 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 7, there is no written description of how the “aligning” referred to in the claim is achieved.  Therefore, the claim is indefinite.  Claims 8 and 9 are likewise rejected based on their dependency.  For examining purposes, the claims will be treated as being taught by the prior art.

Regarding claim 11, there is no written description of permanent magnet motors and there are no figures containing the permanent magnet motors.  Therefore, the claim is indefinite.  Claims 12-20 are likewise rejected based on their dependency.  For examining purposes, the claims will be treated as being taught by the prior art.

Claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-9, 13, 14, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 3 & 13, It is not clear to one having ordinary skill in the art as to what applicant is referring to in a 1st & 2nd phase of the 1st & 2nd permanent magnet motors when there is no diagram or figure or any written description defining such a limitation.  As such, the claims are indefinite.
Regarding claims 4 & 14, It is not clear to one having ordinary skill in the art as to what applicant is referring to when “the first member and the second member are configured to independently rotate to synchronize the first phase with the second phase” or “independently rotating the first member and the second member are configured to synchronize the first phase with the second phase” when there is no diagram or figure or any written description defining some structure that allows the 1st member and 2nd member to independently rotate.  As such, the claims are indefinite.
Regarding claims 5 & 15, It is not clear to one having ordinary skill in the art as to what applicant is referring to when “the first member and the second member are configured to transmit torque from the first rotor to the second rotor when the first member is rotationally locked with the second member” or “transmitting torque from the first rotor to the second rotor via the first member and the second member when the first member is coupled to the second member” when there is no diagram or figure or any written description defining some structure that allows the 1st member and 2nd member to transmit torque when the 1st member is locked with the 2nd member (there is nothing in the figures/written description that defines a locking mechanism).  As such, the claims are indefinite.
Regarding claims 6 & 16, It is not clear to one having ordinary skill in the art as to what applicant is referring to when “the first permanent magnet motor and the second permanent magnet motor have similar stator electric coil winding patterns” when there is no diagram or figure defining how the winding are wound and how they are similar.  As such, the claims are indefinite.
Regarding claims 8 & 18, It is not clear to one having ordinary skill in the art as to what applicant is referring to when “the second rotor is configured to be decoupled from the second member to allow the first member to be rotationally locked to the second member” when there is no diagram or figure defining some structure that allows the 1st member and 2nd member to decouple.  As such, the claims are indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (US 20080061647) in view of Kuroda (AT 299631).

1. Schmitt teaches:
A system (non-homocinetic, see para 0016) for connecting rotors of multiple permanent magnet motors 20a-20d; but does not teach the system comprising: a first member configured to be coupled with a first rotor associated with a first permanent magnet motor, the first member including a head; a second member configured to be coupled with a second rotor associated with a second permanent magnet motor, the second member including a bore, wherein the bore is configured to receive the head.

Kuroda teaches the system comprising: a first member/drive shaft 1, the first member including a head (annotated figure below); a second member/driven shaft 2, the second member including a bore (annotated figure below), wherein the bore is configured to receive the head to permit independent instantaneous angle between adjacent motors (Schmitt para 0016).  As for the 1st member being configured to be coupled with a first rotor associated with a first permanent magnet motor and the 2nd member being configured to be coupled with a second rotor associated with a second permanent magnet motor, Schmitt’s 1st rotor 28a has a shaft 26a and the 2nd rotor 28b has a shaft 26b configure to be coupled to a non-homocinetic coupling (which is what Kuroda discloses).  The routineer would be motivated to use the coupling of Kuroda for this benefit.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Clingman et al. with the system comprising: a first member configured to be coupled with a first rotor associated with a first permanent magnet motor, the first member including a head; a second member configured to be coupled with a second rotor associated with a second permanent magnet motor, the second member including a bore, wherein the bore is configured to receive the head, as taught by Kuroda so as to permit independent instantaneous angle between adjacent motors.

2. Schmitt teaches:
The system of claim 1, further comprising: a third permanent magnet motor 20c, the third permanent magnet motor is connected in series with the first permanent magnet motor 20a and the second permanent magnet motor 20b.

3. Schmitt teaches:
The system of claim 1, wherein the first permanent magnet motor has a first phase (each motor has a phase, see para 0014), and the second permanent magnet motor has a second phase (each motor has a phase, see para 0014).

4. Schmitt teaches:
The system of claim 3, wherein the first member and the second member are configured to independently rotate to synchronize the first phase with the second phase (para 0014).

5. Schmitt has been discussed above, re claim 4; but does not teach that the first member and the second member are configured to transmit torque from the first rotor to the second rotor when the first member is rotationally locked with the second member.

Kuroda teaches that the first member and the second member are configured to transmit torque from the first rotor to the second rotor when the first member is rotationally locked with the second member to permit independent instantaneous angle between adjacent motors.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Schmitt  so that the first member and the second member are configured to transmit torque from the first rotor to the second rotor when the first member is rotationally locked with the second member, as taught by Kuroda so as to permit independent instantaneous angle between adjacent motors.

6. Schmitt teaches:
The system of claim 1, wherein the first permanent magnet motor and the second permanent magnet motor have similar stator electric coil winding patterns 24a (see 112 rejection above).

7. The system of claim 6, wherein the phases associated with the first permanent magnet motor and the second permanent magnet motor are configured to be aligned when having a non-homocinetic coupling and electricity is applied to stator electric coil windings of the first permanent magnet motor and the second permanent magnet motor; but does not teach the 1st and 2nd members.

Kuroda teaches that the 1st and 2nd members to permit independent instantaneous angle between adjacent motors (Schmitt para 0016).  As for the 1st member being configured to be coupled with a first rotor associated with a first permanent magnet motor and the 2nd member being configured to be coupled with a second rotor associated with a second permanent magnet motor, Schmitt’s 1st rotor 28a has a shaft 26a and the 2nd rotor 28b has a shaft 26b configure to be coupled to a non-homocinetic coupling (which is what Kuroda discloses).  The routineer would be motivated to use the coupling of Kuroda for this benefit.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Clingman et al. so that the 1st and 2nd members, as taught by Kuroda so as to permit independent instantaneous angle between adjacent motors.

8. Schmitt teaches:
 The system of claim 7, wherein the second rotor is configured to be decoupled from the second member to allow the first member to be rotationally locked to the second member (see 112 rejection above and Schmitt para 0014 and 0016).

9. Schmitt teaches:
 The system of claim 8, wherein the phases associated with the first permanent member motor and the second permanent magnet motor are configured to be aligned before rotationally locking the first member and the second member (see 112 rejection above and Schmitt para 0014 and 0016).

10. Clingman et al. has been discussed above, re claim 1; but does not teach that the first member includes a first connector configured to receive the first rotor, and the second member includes a second connector to receive the second rotor.

Kuroda teaches that the first member includes a first connector/outside of driveshaft 1 configured to receive the 1st rotor 28a of Schmitt, and the second member includes a second connector/outside of driven shaft 2 configured to receive the 2nd rotor 28b of Schmitt to permit independent instantaneous angle between adjacent motors (Schmitt para 0016).  

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the system of Clingman et al. so that the first member includes a first connector configured to receive the first rotor, and the second member includes a second connector to receive the second rotor, as taught by Kuroda so as to permit independent instantaneous angle between adjacent motors.

11. Schmitt teaches:
A method for connecting rotors 28a-28d of multiple permanent magnet motors 20a-20d the method comprising: coupling a first rotor 28a associated with a first permanent magnet motor 20a with a first member (one side of a non-homocinetic coupling, para 0016), coupling a second rotor 28b associated with a second permanent magnet motor 20b with a second member (the other side of the non-homocinetic); but does not teach inserting a head associated with the first member into a bore associated with the second member to couple the first member and the second member.

Kuroda teaches the system comprising: inserting a head (fig above) associated with the first member into a bore (fig above) associated with the second member to couple the first member and the second member to permit independent instantaneous angle between adjacent motors (Schmitt para 0016).  

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the method of Clingman et al. with the steps of: inserting a head associated with the first member into a bore associated with the second member to couple the first member and the second member, as taught by Kuroda so as to permit independent instantaneous angle between adjacent motors (Schmitt para 0016).

12. Schmitt teaches:
The method of claim 11, further comprising: coupling a third permanent magnet motor in series with the first permanent magnet motor and the second permanent magnet motor (Clingman teaches the structure and therefore the associated method, re rejection of claim 2 above).



13. Schmitt teaches:
The method of claim 11, wherein the first permanent magnet motor has a first phase (phase of first motor), and the second permanent magnet motor has a second phase (phase of 2nd motor).

14. Schmitt teaches:
 The method of claim 13, further comprising: independently rotating the first member and the second member are configured to synchronize the first phase with the second phase (see 112 rejection above and Schmitt para 0014 and 0016).

15. Schmitt teaches:
 The method of claim 14, further comprising: transmitting torque from the first rotor to the second rotor via the first member and the second member when the first member is coupled to the second member (see 112 rejection above and Schmitt para 0014 and 0016).

16. Schmitt teaches:
The method of claim 11, wherein the first permanent magnet motor and the second permanent magnet motor have similar stator electric coil winding patterns 22a-22d.



17. Schmitt teaches:
The method of claim 16, further comprising: aligning the phases associated with the first permanent magnet motor and the second permanent magnet motor when having a non-homocinetic coupling and electricity is applied to stator electric coil windings of the first permanent magnet motor and the second permanent magnet motor; but does not teach the 1st and 2nd members.

Kuroda teaches that the 1st and 2nd members to permit independent instantaneous angle between adjacent motors (Schmitt para 0016).  As for the 1st member being configured to be coupled with a first rotor associated with a first permanent magnet motor and the 2nd member being configured to be coupled with a second rotor associated with a second permanent magnet motor, Schmitt’s 1st rotor 28a has a shaft 26a and the 2nd rotor 28b has a shaft 26b configure to be coupled to a non-homocinetic coupling (which is what Kuroda discloses).  The routineer would be motivated to use the coupling of Kuroda for this benefit.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Clingman et al. so that the 1st and 2nd members, as taught by Kuroda so as to permit independent instantaneous angle between adjacent motors.



18. Schmitt teaches:
The method of claim 17, further comprising: decoupling the second rotor from the second member to allow the first member to the second member and the second member to be rotationally locked (see 112 rejection above and Schmitt para 0014 and 0016).

19. Schmitt teaches:
The method of claim 18, further comprising: aligning the phases associated with the first permanent magnet motor and the second permanent magnet motor before rotationally locking the first member to the second member (see 112 rejection above and Schmitt para 0014 and 0016).

20. Schmitt has been discussed above, re claim 11; but does not teach the step of coupling the first rotor to the first member via a first connector on the first member; and coupling the second rotor to the second member via a second connector on the second member.
Kuroda teaches that the first member includes a first connector/outside of drive shaft 1 configured to receive the 1st rotor 28a of Schmitt, and the second member includes a second connector/outside of driven shaft 2 configured to receive the 2nd rotor to permit independent instantaneous angle between adjacent motors (Schmitt para 0016).  

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the method of Clingman et al. with the step of coupling the first rotor to the first member via a first connector on the first member; and coupling the second rotor to the second member via a second connector on the second member, as taught by Kuroda so as to permit independent instantaneous angle between adjacent motors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832